Citation Nr: 0706830	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of right inguinal hernia repair.

2.  Entitlement to an effective date prior to December 23, 
2002 for a 30 percent rating for headaches of unknown origin.

3.  Entitlement to service connection for constipation and 
diarrhea, including as due to undiagnosed illness.

4.  Entitlement to service connection for depression, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for blurred vision, 
including as due to undiagnosed illness.

6.  Entitlement to service connection for swelling of the 
neck, including as due to undiagnosed illness.

7.  Entitlement to service connection for swelling of the 
back, including as due to undiagnosed illness.

8.  Entitlement to service connection for chest pains, 
including as due to undiagnosed illness.

9.  Entitlement to service connection for breathing problems, 
including as due to undiagnosed illness.

10.  Entitlement to service connection for pain in the legs, 
including as due to undiagnosed illness.

11.  Entitlement to service connection for problems sleeping, 
including as due to undiagnosed illness.

12.  Entitlement to service connection for pain in the 
ankles, including as due to undiagnosed illness.

13.  Entitlement to service connection for cold and hot 
flashes, including as due to undiagnosed illness.

14.  Entitlement to service connection for nausea and 
vomiting, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1996 and July 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO). 

The issues of entitlement to service connection for 
constipation and diarrhea, for depression, for blurred 
vision, for swelling of the neck, for swelling of the back, 
for chest pains, for breathing problems, for pain in the 
legs, for problems sleeping, for pain in the ankles, for cold 
and hot flashes, and for nausea and vomiting, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has not had recurrence of a right inguinal 
hernia since discharge from service.

2.  The veteran's claim for an increased rating for headaches 
was received on December 23, 2002, and the veteran did not 
meet the criteria for a 30 percent rating prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right inguinal hernia repair have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006).

2.  The criteria for an effective date prior to December 23, 
2002, have not been met for the grant of a 30 percent rating 
for headaches of unknown origin.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

Pursuant to the July 2003 rating decision, the RO granted the 
veteran an increased rating for headaches.  At that time, the 
RO assigned an effective date.  As set forth by the United 
States Court of Veterans Appeals (Court), "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  While the current claim for an earlier effective 
date did not stem from a grant of service connection, the 
reasoning is the same.  Because the veteran's increased 
rating claim has been granted, i.e., proven, and he was 
assigned an initial effective date, section 5103(a) notice is 
no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of an increased rating and the assignment 
of an effective date, because the claim has already been 
proven and the purpose of section 5103(a) has been satisfied, 
that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for an earlier effective 
date.  

The record reflects that by letter dated in January 2003 the 
RO informed the veteran of the type of evidence needed to 
support the claim for an increased rating for the residuals 
of right inguinal hernia repair, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
veteran has not been provided notice of the type of evidence 
necessary to establish effective dates with respect to his 
increased rating claim, the veteran will not be prejudiced 
pertaining to the claim for an increased rating for the 
residuals of right inguinal hernia repair, as this claim is 
being denied.  Thus, the assignment of an effective date is 
rendered moot.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The record reflects that the 
veteran's claims files are complete.  The veteran's VA 
outpatient records have been obtained and he has been 
provided a VA examination.  The veteran has not indicated 
that there is any additional evidence that has not been 
obtained which would be pertinent to his claims decided 
below.  As such, the record is sufficient for a decision.

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Entitlement to an increased rating for the residuals of right 
inguinal hernia repair.

By rating action in December 1996, the veteran was granted 
service connection and a noncompensable rating for residuals 
of a right inguinal hernia repair.  The noncompensable rating 
was based on an October 1995 VA examination report which 
noted that the veteran had no residuals of a hernia repair.  
The veteran submitted a claim for an increased rating for his 
residuals of a right inguinal hernia repair in December 2002.

In January 2003 the RO requested the veteran's VA outpatient 
records.  The records obtained, dated from April 1997 to 
January 2001, show no complaints or findings related to 
residuals of a right inguinal hernia repair.  In a March 2003 
routing and transmittal slip, the Charleston, South Carolina 
VA Medical Center informed the RO that there was no medical 
activity for the veteran in 2002.

On VA examination in April 2003, the veteran reported that 
since 1994 he has had pain in the right lower abdominal 
region, all day and every day.  The veteran stated that the 
pain got better and worse and that there was no relationship 
to activity or position.  He stated that there was no 
bulging.  Examination revealed the veteran to have a 
nontender right inguinal hernia repair scar.  There was no 
evidence of a hernia.  The impression included status post 
right inguinal repair.

A noncompensable evaluation is warranted for a small, 
reducible inguinal hernia; without true hernia protrusion; 
and for any preoperative inguinal hernia which is remediable.  
A 10 percent evaluation is appropriate for a recurrent 
postoperative hernia which is readily reducible and well 
supported by a truss or belt. 38 C.F.R. § 4.114, Diagnostic 
Code 7338.

In this case the evidence of record does not show that the 
veteran has had recurrence of a right inguinal hernia since 
service.  Since a compensable rating is not for assignment 
unless there is a recurrent hernia, the preponderance of the 
evidence is against the claim.  The veteran does not meet the 
criteria for a compensable rating for residuals of a right 
inguinal hernia repair.  

Entitlement to an effective date prior to December 23, 2002 
for a 30 percent rating for headaches of unknown origin.

The July 2003 rating decision on appeal granted the veteran 
an increased rating of 30 percent for his headache 
disability.  The RO assigned an effective date of December 
23, 2002 for the increased rating.  The veteran maintains 
that he is entitled to a 30 percent rating for his headache 
disability prior to December 23, 2002.  

The veteran was granted service connection and a 10 percent 
rating for headaches of unknown origin by rating action in 
November 1997.  By rating action in February 2000 the veteran 
was denied an increased rating for his headache disability.  
The RO attempted to mail notice of the denial, and the 
veteran's appellate rights, to him three times, twice at his 
address of record and once at a different address.  Each of 
these letters were returned as undeliverable.  While the 
letters were returned as undeliverable, VA properly 
discharged its duty to inform the veteran of the February 
2000 decision by sending the notice to the veteran at his 
last known address.  Furthermore, each of the three times a 
copy of the notice was sent to the veteran's service 
representative.  See 38 U.S.C.A. § 7104(e) (West 2002).  
Therefore, the veteran was constructively notified of the 
decision, including his appeal rights, and he did not appeal 
that determination.  Accordingly, the February 2000 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

Following the February 2000 final decision, no communication 
was received from the veteran until December 23, 2002.  The 
statement in support of claim received by the VA on December 
23, 2002 has been accepted as the veteran's claim for an 
increased rating.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Accordingly, under 38 C.F.R. § 3.400(o), the veteran is 
potentially entitled to an effective date as early as 
December 23, 2001, that is one year prior to the receipt of 
his December 23, 2002 claim, if the medical evidence shows 
that he met the criteria for a 30 percent rating for his 
headache disability during that time.  In this case there is 
no medical evidence of record within a year of the December 
2002 claim.  Thus, it naturally follows that it was not 
factually ascertainable that the veteran met the criteria for 
a 30 percent rating within one year of his December 2002 
claim for increase.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an earlier effective date; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to compensable rating for residuals of right 
inguinal hernia repair is denied.

Entitlement to an effective date prior to December 23, 2002 
for a 30 percent rating for headaches of unknown origin is 
denied.


REMAND

The Board notes that the veteran's claims for service 
connection for various disabilities due to undiagnosed 
illness were originally denied by the RO by rating action in 
December 1996.  The veteran submitted a timely notice of 
disagreement with respect to the denial of these claims in 
January 1997.  However, the claims file indicates that the RO 
did not issue a statement of the case or take any other 
action following receipt of the notice of disagreement.

In December 2002, the veteran again submitted a claim for the 
same disabilities that had been denied by the December 1996 
rating decision.  The Board notes that since the RO never 
issued the veteran a statement of the case with regard to the 
December 1996 denials, the December 1996 rating action did 
not become final and those service connection claims have 
remained pending ever since.

However, by rating action in July 2003, the RO denied the 
veteran's service connection claims on the basis that no new 
and material evidence has been submitted to reopen those 
claims.  While it appears that the RO subsequently determined 
that new and material evidence had been submitted to reopen 
those claims, it is not entirely clear that this is the case, 
and due process requires that these claims be returned to the 
RO to ensure that the RO considers these claims on a de novo 
basis.

The record reveals that the veteran was provided a VA Persian 
Gulf Examination in May 1995.  However this examination 
report does not contain information needed to adjudicate the 
claim of service connection based on an undiagnosed illness.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the appropriate 
VA medical centers and request copies of 
all of the veteran's treatment records, 
both inpatient and outpatient, dated from 
January 2003 to present.

3.  Following the above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, respiratory, 
cardiovascular, dermatological, and general 
VA examinations.  Send the claims folder to 
the examiners for review.  

a.  The general medical examiner should 
state whether the veteran has a chronic 
disability or disabilities manifested by 
constipation and diarrhea, blurred 
vision, sleeping problems, cold and hot 
flashes, and/or nausea and vomiting.  
For each disability found, the examiner 
should state whether such is a diagnosed 
condition.  If it is a diagnosed 
condition, the examiner should state 
whether such diagnosed condition is due 
to service, including any incidents of 
service.  For each complaint and/or 
symptom noted above, the examiner should 
state whether such complaint is an 
undiagnosed illness and should 
specifically identify the findings 
leading to such a conclusion.  If the 
symptoms or complaints are due to an 
undiagnosed illness, the examiner should 
be asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.  

b.  The orthopedic evaluation should 
determine whether there are objective 
signs of joint/muscle disease or other 
non-medical indicators that are capable 
of independent verification to account 
for the veteran's complaints of swelling 
of the neck, swelling of the back, pain 
in the legs, and pain in the ankles..  
If there are objective signs or non-
medical indicators of such swollen and 
painful joints and muscle disease, the 
examiner should, if possible, establish 
a diagnosis for the signs that are 
present.  (Each affected joint should be 
addressed.)  If a diagnosis cannot be 
established, this should be stated.  If 
there is a diagnosis which cannot be 
medically explained, this should also be 
reported.  The examiner should 
specifically state whether the veteran 
suffers from a chronic disability of 
neck, back, legs and/or ankles resulting 
from an undiagnosed illness.  

c.  The pulmonary examination should 
include an opinion as to whether the 
veteran currently has a diagnosed 
disability manifested by breathing 
problems.  If so, the examiner should 
offer an opinion as to whether such 
diagnosed disorder is related to 
service.  If a diagnosed disorder is not 
found, the examiner should state whether 
the veteran has a disability manifested 
by problems breathing which is 
considered an undiagnosed illness.  If 
the complaints of having problems 
breathing are due to an undiagnosed 
illness, the examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness 
was not incurred during active service 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event.  

d.  The cardiology evaluation should 
include an opinion as to whether the 
veteran currently has a diagnosed heart 
disorder.  If a heart disorder is 
diagnosed, the examiner should state 
whether such diagnosed heart condition 
is due to service.  If the complaints of 
chest pains are not due to heart 
disease, the examiner should state the 
etiology of the chest pains and should 
give a diagnosis pertaining to the 
complaints of chest pain.  If a 
diagnosis cannot be given, the examiner 
should be asked whether the chest pains 
are due to an undiagnosed illness.  If 
due to an undiagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.  

e.  The examiners must provide a 
complete rationale for all opinions 
provided, and should expressly state 
whether they have reviewed the claims 
file, including the veteran's service 
medical records.

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
reconsider the veteran's undiagnosed 
illness claims, with consideration of all 
applicable laws and regulations, to 
include 38 C.F.R. § 3.317.  If the 
evidence demonstrates a disability based 
on a diagnosed illness, the RO should 
consider the claim for service connection 
on a direct basis.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


